Citation Nr: 0615467	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-25 103	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether a substantive appeal from a September 6, 2002, rating 
decision was timely filed.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to June 1972 and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes the veteran was formerly represented by a 
private attorney who retired from practice and that he did 
not respond to correspondence dated in March 2006 providing 
him the opportunity to obtain a new representative.  The 
veteran is, therefore, considered to be unrepresented in the 
matter at issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue was obtained.

2.  In correspondence dated September 6, 2002, the RO 
notified the veteran of the award of a 70 percent rating for 
post-traumatic stress disorder, a total rating based upon 
individual unemployability, and Dependents' Educational 
Assistance.

3.  The veteran's notice of disagreement from the September 
2002 rating decision as to the assigned effective dates was 
received in October 2002.

4.  The RO issued a statement of the case on February 24, 
2003, and issued a supplemental statement of the case as to 
these matters on March 21, 2003.

5.  On January 2, 2004, the RO received correspondence from 
the veteran's attorney expressing an intent to perfect the 
appeal and a VA Form 9 was first received on January 15, 
2004.


CONCLUSION OF LAW

A substantive appeal from the September 2002 rating decision 
as to the assigned effective dates was not timely filed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 (2005).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202 (2005).  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302 (2005).  

In computing the time limit for filing a written document the 
first day of the specified period will be excluded and the 
last day included but where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305(b) (2005).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the formality of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  VA's 
General Counsel has held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal and may dismiss an appeal 
in the absence of a timely filed substantive appeal, but that 
the claimant should be afforded appropriate procedural 
protections to assure adequate notice and an opportunity to 
be heard on the question of timeliness.  VAOPGCPREC 9-99 
(Aug. 18, 1999). 

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (2005).  The Court has held that 
in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).

In this case, in correspondence dated September 6, 2002, the 
RO notified the veteran of the award of a 70 percent rating 
for post-traumatic stress disorder, a total rating based upon 
individual unemployability, and Dependents' Educational 
Assistance.  Effective dates were assigned for these awards 
from July 27, 1999.  The veteran's notice of disagreement 
from this rating decision as to the assigned effective dates 
was received in October 2002.  The RO issued a statement of 
the case to the veteran at his address of record on February 
24, 2003; however, the correspondence copy notation was 
"AGENT OR PRIVATE ATTORNEY - CONTACT NOT REQUESTED."  

The RO issued a supplemental statement of the case as to 
these matters on March 21, 2003.  It was noted that a 
substantive appeal (VA Form 9) had not been received and that 
additional efforts were required to perfect the appeal prior 
to September 6, 2003.  The correspondence copy notation shows 
a copy of this document was issued to the veteran's private 
attorney.  There is no indication either of these documents 
were returned as undeliverable.

On January 2, 2004, the RO received correspondence from the 
veteran's attorney expressing an intent to perfect the 
appeal.  A VA Form 9 was first received on January 15, 2004.  
The attorney asserted the substantive appeal should be 
accepted as timely as the appeal period had not begun because 
the RO failed to send him a copy of the statement of the 
case.

Based upon the evidence of record, the Board finds the 
veteran and his attorney were provided adequate notice and an 
opportunity to be heard on the question of timeliness and 
that all relevant evidence necessary for the equitable 
disposition of the issue was obtained.  The Board further 
finds that a substantive appeal from the September 6, 2002, 
rating decision was not timely filed.  Although the RO 
apparently failed to send the veteran's attorney a copy of 
the February 21, 2003, statement of the case, the error was 
sufficiently cured by the issuance of the March 21, 2003, 
supplemental statement of the case with additional notice 
that the appeal had not been perfected.  Therefore, the 
veteran's claim as to the issue of timeliness of appeal is 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

A substantive appeal from the September 6, 2002, rating 
decision was not timely filed; the appeal as to the issue of 
timeliness is denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


